United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3251
                                    ___________

Victor Villegas,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Duke Terrell, Warden,                    *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: May 14, 2010
                                 Filed: May 19, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Federal inmate Victor Villegas appeals the district court’s1 dismissal of his 28
U.S.C. § 2241 petition with prejudice. In his petition, Villegas alleged that he had
been improperly denied 40 days of good time credit when a Disciplinary Hearing
Officer (DHO) relied on insufficient evidence to determine that he had committed a
disciplinary violation. After careful de novo review, see Hill v. Morrison, 349 F.3d
1089, 1091 (8th Cir. 2003), we conclude that the district court did not err in its


      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of Janie S. Mayeron, United
States Magistrate Judge for the District of Minnesota.
dismissal since Villegas’s petition showed that he had received a full hearing before
the DHO, the DHO had made written findings sufficient to meet procedural due
process requirements, and there was some evidence in the record supporting the
DHO’s findings. See Superintendent v. Hill, 472 U.S. 445, 455-56 (1985) (some
evidence must support decision by prison disciplinary board to revoke good time
credits; relevant question is whether there is any evidence in record that could support
conclusion reached by disciplinary board); Dible v. Scholl, 506 F.3d 1106, 1110 (8th
Cir. 2007) (in prisoner disciplinary proceeding, prisoner must receive advance written
notice of charges, opportunity to call witnesses and present defense, and written
statement of evidence relied upon by fact finder and reasons for disciplinary action);
cf. Mason v. Sargent, 898 F.2d 679, 679-80 (8th Cir. 1990) (“some evidence” standard
met where contraband was found in locker and inmate argued that another inmate had
admitted placing it there).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-